        Case 1:19-cv-00032-TMR Document 66               Filed 05/19/21     Page 1 of 1



                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                        ONE FEDERAL PLAZA
                                      NEW YORK, N.Y. 10278-0001




                                                                                   May 19, 2021
VIA CM/ECF


                Re:   Guizhou Tyre Co., Ltd. et al v. United States
                      Court No. 19-00032

Dear Counsel:

        It is the court’s intention to issue the opinion in the above-captioned case as a redacted
public document. The opinion contains confidential information (enclosed within double square
brackets), which will be redacted prior to the issuance of the public opinion. The court does not
believe that the opinion, as redacted, contains confidential information. However, out of an
abundance of caution, the court asks the parties to review the opinion and inform the court in
writing by 17:00 on Wednesday, May 26, 2021, whether any information not already redacted is
confidential and should be redacted in the public version, or whether any redacted information
can remain public. If the Parties believe that any additional information should be redacted from
the public version, please identify the information or statement and explain the basis for the
proposed redaction.

      If meeting this deadline will impose an unreasonable hardship, please inform the court
immediately. Please feel free to contact my case manager, Ms. Cynthia Love, at (212) 264-
2923 with any questions. Thank you for your assistance and cooperation.


                                                            Sincerely,

                                                            /s/ Timothy M. Reif
                                                            ____________________
                                                            Timothy M. Reif, Judge
